        Case 3:20-cv-00100-PSH Document 18 Filed 12/02/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


PEGGY WILSON                                                             PLAINTIFF


VS.                       CASE NO. 3:20CV00100 PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                                    DEFENDANT


                                   JUDGMENT

       Pursuant to the Order filed in this matter this date, this case is dismissed with

prejudice.

       IT IS SO ORDERED this 2nd day of December, 2020.



                                         UNITED STATES MAGISTRATE JUDGE
